       Case 1:20-cv-08390-RA-OTW Document 72 Filed 07/21/21 Page 1 of 3
                             CHARNAS LAW FIRM, PC


                                                            By separate order, this case is referred to
                                                            Magistrate Judge Wang for general pretrial. Judge
455 E. 51ST Street
NEW YORK, NY 10022
                                                            Wang will address this motion, and any other
Tel 212 980 6800                                            matters regarding discovery. The post-discovery
Fax 212 980 1871                                            conference scheduled for July 30, 2021 is hereby
                                                            adjourned sine die.
Honorable Ronnie Abrams
U.S. District Court, Southern District of New York                                                SO ORDERED.
40 Foley Square, Room 2203
New York, NY 10007                                                      _____________________________
                                                                                    Hon, Ronnie Abrams
Re:    Kragulj v. Cortes, D.D.S., Galella, D.D.S., et al, No. 1:20-cv-08390-RA;           July 21, 2021
       Letter-Motion to resolve refusal to provide evidence of safety and efficacy

Dear Judge Abrams:

       Pursuant to Local Civil Rule 37.2 and your Individual Practices, counsel for plaintiff
requests a conference to resolve a dispute arising out of Defendant Steve Galella’s July 16, 2021
Supplemental Response to Plaintiff’s Request for Production of Documents, Request No. 23,
(“RPD 23”). The undersigned counsel for plaintiff met and conferred telephonically with Alan
Fumuso, counsel for defendant Galella, on July 19, 2021 at approximately 9:30 am, but was
unable to resolve the dispute. Plaintiff now seeks to compel production of certain critical
documents referenced by Dr. Galella in his Zoom deposition of July 7, 2021. These documents
are encompassed by said RPD 23.

       The heart of plaintiff’s litigation claim is that a dental/orthodontic appliance known as an
Anterior Growth Guidance Appliance (“AGGA”) or “Osseo-Restore” appliance, is a dangerous,
sham product. Defendant Galella, a general dentist who helped developed the device, claimed in
his deposition that his product can achieve certain results:
                Q. Sure, you've told us that the maxilla remodels in three dimensions, correct?
                A. Yes.
                Q. Using an Osseo-Restore Device, correct?
                A. Yes.
                Q. And one of those directions is sagittal, right? On the sagittal plane?
                A. Yes. It's three-dimensional, all at the same time.
                        -Deposition (suspended) of Dr. Steve Galella, p. 82-83

               Q. In fact, would you agree that you represented to dentists prior to January 2018
               that as much as 8 to 10 millimeters, if not more, of advancement of the maxilla in the
               sagittal plane can be obtained through the use of an Osseo-Restore Device?
               A. Under certain circumstances, yes.
               Q. What circumstances?
               A. The amount of deficiency. The amount of bone. The closeness of the anterior
               teeth to the facial cortical plate. The angulation of the teeth, et cetera. There's a lot
               of factors.
               Q. It depends on the patient, in other words?

                                                  1
       Case 1:20-cv-08390-RA-OTW Document 72 Filed 07/21/21 Page 2 of 3




Honorable Ronnie Abrams
July 20, 2021
Page 2

                A. That's what I just said.
                       --Deposition (suspended) of Dr. Steve Galella, p. 92

        Plaintiff will produce expert testimony to the effect that Dr. Gallela’s claims are contrary
to science and generally accepted principles of physiology, and are actually impossible in regard
to adults, or “non-growers”. In fact, the device instead pushes teeth through the alveolar bone to
which they are attached, which can cause severe damage. Plaintiff’s use of the device caused her
to sustain serious, permanent and life-altering injury.

       Defendant admits that there are no clinical trials, nor any peer-reviewed literature, that
support his claims about safety and efficacy.
                Q. What clinical trials or studies exist to this date which demonstrate the safety or
                efficacy of the Osseo-Restore Appliance?
                A. That's been published?
                Q. Published -- let's start with published, yes.
                A. Not to my knowledge.
                        --Deposition (suspended) of Dr. Steve Galella, p. 66

                Q. Right. Is there any reviewed article that supports the statement that
                ControlledArch Osseo-Restore Growth Appliance System has been successfully
                utilized in clinical practice in regard to non-growers?
                A. Not that I'm aware of.
                        --Deposition (suspended) of Dr. Steve Galella, p. 64

        However, he testified that he does possess “proof” or “evidence” that AGGA does as he
claims. More specifically:
              Q. I believe you've told us that you've seen 5 to 6 as a norm average or normal
              amount and as much as 8 to 10 or more of millimeters of advancement of maxillas in
              the sagittal plane among other dimensions as a result of Osseo-Restore Device use,
              correct?
              A. Yes.
              Q. And you've told me, if I understood what you said, that you have objective
              evidence of same in the form of either x-rays, CBCTs, scans or films, correct?
              A. Well, among other things. Clinical measurements, et cetera, yes.
                      --Deposition (suspended) of Dr. Steve Galella, p. 87

                Q. Do you still have those cases? That is, the films or other documents upon which
                you relied on for proof of efficacy of the Osseo-Restore or Restoration Appliance
                before this newsletter came out.
                A. Sure.
                        --Deposition (suspended) of Dr. Steve Galella, p. 99



                                                   2
        Case 1:20-cv-08390-RA-OTW Document 72 Filed 07/21/21 Page 3 of 3




Honorable Ronnie Abrams
July 20, 2021
Page 3

        This proof or evidence had earlier been requested by plaintiff in discovery. RPD No. 23
sets forth as follows:
        23.      Please provide the complete documentary basis for your opinion or conclusion,
                 reached prior to January 2, 20181, that:
        (a)      AGGA was safe and efficacious for use in patients or some patients;
        …
        (c)      AGGA causes or can cause the maxilla or part of the maxilla to move anteriorly
                 in adult patients;

A curt objection to this request, with no documents produced, was served by counsel for
defendant Galella on March 29, 2021. Plaintiff and defendant Galella, through counsel, agreed to
revisit this request and objection after said defendant’s deposition, which occurred on July 7,
2021. On July 16, 2021, said defendant supplemented his response by essentially: citing a
lengthy list of articles (per Dr. Galella’s deposition testimony above, none are “peer-reviewed);
referring to “the clinical response of many of the patients who have worn the AGGA appliance”;
and stating, “Additionally, answers to the aforementioned question #23 can be found in the
deposition testimony of DR. GALELLA.” Unfortunately, however, Dr. Galella failed to produce
the documentary proof or evidence of safety and efficacy that he clearly testified he maintains,
and which was requested in RPD #23.

        One would think that if Dr. Galella possessed radiographic and photographic evidence
that his device works as claimed, he would want to show it to plaintiff and eventually to this
Court and to a jury. His refusal to produce it speaks volumes. Instead, plaintiff submits,
defendant Galella is well aware that an AGGA can no more make an adult maxilla advance 5 or
more mm than any other device can cause an adult to grow 5 or more mm taller. It is time,
plaintiff respectfully submits, for Dr. Galella to either produce the objective proof or evidence he
claims he has to support his AGGA claims, or concede that there is no such proof.

        Plaintiff accordingly requests that Dr. Galella be compelled to respond fully and
completely to RPD 23(a) and (c) [for documents up to the present, per footnote 1], including
producing the proof or evidence he described at deposition in the form of x-rays, scans or films,
and clinical measurements taken of both models and patients, and which support his claims as to
the safety and efficacy of the AGGA or Osseo-Restore device for adults.
                                               Sincerely,
                                               ___/s/ SEC_______
                                               Scott E. Charnas
                                       CERTIFICATE OF SERVICE
        I hereby certify that this document will be sent this day, July 20, 2021, to counsel of record
through the ECF system.                       _/SEC/_________
                                               Scott E. Charnas

1
  A second Request for Production, served July 16, 2021 after Dr. Galella’s deposition, expands the time frame for
such requested documents to include up to the present time.

                                                        3
